DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 11/18/2021.

Claim Status
3.	Claims 1-25 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-6, 13, 15-17 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwin et al (US 2009/0150930) in view of Gargi et al (US 9,078,048), or alternatively, Blasko et al (US 2002/0083444) and Corson et al (US 2013/0060631).

Regarding Claims 1, 24 and 25, Sherwin discloses a system (e.g., see Figs. 4, 12) for transmitting media content across a computer network, comprising one or more data processors; one or more computer-readable mediums encoded with instructions for commanding the one or more data processors to execute steps (e.g., see Para 101-103) receiving an identification of media content and an adjustable advertisement space definition from a content provider, wherein the advertisement space definition includes an advertisement length (e.g., see Para 30), wherein the advertisement space definition is adjustable based on an expected revenue associated with the advertisement length (see Para 30; such as the optimization of advertising revenue with the definition of placement opportunities of ads according to a length of the intervals shown in Fig. 1, and these ad placement opportunities are detected according to opportunity triggers in the program stream); determining an advertisement to play in the advertisement space, wherein the advertisement is not longer than the advertisement length (see Para 30; the determined ads are inserted in the fixed duration breaks 14, 16 and 18; pages 5-6 shows tables 1 and 2, which details the duration and corresponding ad for that duration); and providing access to the media content, wherein when the media content reaches the time, the advertisement is played in the advertisement space (e.g., see Para 60, Para 71, Para 77-79; the triggers play connected assets, which are displayed in the stream as shown in Fig. 5).
Sherwin is not explicit about the advertisement space definition includes a time stamp for the advertisement space in the media content; the advertisement space definition is adjustable via a user interface that displays an expected revenue for the content provider based on the time stamp and the advertisement length, wherein the expected revenue is adjustable via the user interface such that one or more parameters of the advertisement space are automatically adjusted based on an adjustment of the expected revenue.
In an analogous art, Gargi discloses, as in one embodiment, a graphical user interface allows a reviewer to review an uploaded video with the ad surface outlined in each frame. The reviewer can move or resize the ad surfaces associated with the video. The reviewer can also manually adjust the temporal coordinates associated with an ad surface to change the time period associated with the ad surface. For example, in one embodiment, the reviewer can specify a maximum length of time that an ad can be displayed on a particular surface. Furthermore, the reviewer can specify time portions of the video in which no advertisements should be displayed (e.g., see Col 4 line 60 –Col 5 line 3); Gargi further discloses an advertiser may be able to select a time period in which to display the advertisement on a selected ad surface. For example, longer time periods may cost more. Ad surfaces may also cost different amounts depending on the time portion of the video in which the advertisement will be displayed. For example, portions at the beginning, middle, or end of the video may have different numbers of predicted viewers and may have therefore have different costs associated with purchasing the ad surface. Once an ad surface is purchased, rented, or otherwise assigned to an advertiser, that advertiser may then be able to override the suggested region for ad placement by moving or resizing the selected surface or modifying the time interval for the ad surface (e.g., see Col 5 lines 21-34). Further, one of ordinary skill in the art would recognize the cost to adjust the advertisement would display before final confirmation; as a result, would generate the revenue for the content provider.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sherwin to include the advertisement space definition includes a time stamp for the advertisement space in the media content; the advertisement space definition is adjustable via a user interface that displays an expected revenue for the content provider based on the time stamp and the advertisement length, as taught by Gargi to take advantage of friendly user interface to assist insertion of advertising in a content stream, in order to provide targeted ads of interest, reasonably priced to entice advertisers, based on the expected viewing enjoyment of the end user.
Alternative, 
Blasko equally discloses the advertisement space definition includes a time stamp for the advertisement space in the media content; the advertisement space definition is adjustable via a user interface that displays an expected revenue based on the time stamp and the advertisement length, wherein a display of the expected revenue for the content provider is updated upon adjustment of the time stamp or the advertisement length via the user interface (e.g., see Para 37; Para 19; Para 30; such as price adjustment data for adjusting the base prices in view of price varying factors, such as the duration of the avails, presentation time for the avails; and updating or adjusting various pricing by adjusting different parameters such as duration or time stamp via user interface device such as a personal computer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sherwin to include the advertisement space definition includes a time stamp for the advertisement space in the media content; the advertisement space definition is adjustable via a user interface that displays an expected revenue for the content provider based on the time stamp and the advertisement length, as taught by Blasko to take advantage of friendly user interface to assist insertion of advertising in a content stream, in order to provide targeted ads of interest, reasonably priced to entice advertisers, based on the expected viewing enjoyment of the end user.
Gargi or Blasko is not explicit about the expected revenue is adjustable via the user interface such that one or more parameters of the advertisement space are automatically adjusted based on an adjustment of the expected revenue.
However, Corson, as in one embodiment, discloses that the ad cache replenishment time interval can be dynamically changed based on a change in the revenue generated by advertisements in the ad cache. For example in one embodiment the ad cache replenishment time interval can be dynamically changed based on change in revenue by, e.g., the ad cache replenishment time interval maybe shortened when advertisement revenue generated by the display of ads drops below a predetermined amount for a given time interval (see Para 48; the revenue is adjustable via the user interface such as the display of an ad on the device).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Sherwin and Gargi or Blasko to include the expected revenue is adjustable via the user interface such that one or more parameters of the advertisement space are automatically adjusted based on an adjustment of the expected revenue, as taught by Corson so an objective criteria can be provided to more accurately predict the timing of updated advertisements.

Regarding Claim 2, Sherwin further discloses the media content is video content, audio content, image content, or mixed media content (e.g., see Abstract; such as video or audio).

Regarding Claim 3, Sherwin further discloses the media content is video content (e.g., see Abstract; such as video).

Regarding Claim 4, Sherwin further discloses the advertisement is a video advertisement (e.g., see Para 33; such as a video banner).

Regarding Claim 5, Sherwin further discloses video is paused while the video advertisement is played (see Para 7; Para 12; Para 30).

Regarding Claim 6, Sherwin further discloses the advertisement is an overlay advertisement, wherein the video is not paused while the overlay advertisement is displayed (see Para 33).

Regarding Claim 13, Sherwin in view of Gargi would disclose and render receiving an adjustment to the advertisement space definition after the expected revenue value is provided to be obvious (see Gargi: Col 5 lines 30-34).

Regarding Claim 15, Sherwin further discloses the one or more parameters comprising a length of the advertisement space (see Para 30).


Regarding Claim 16, Sherwin further discloses automatically selecting the advertisement from an advertisement repository based on the advertisement length of the advertisement space definition (see Para 30; such as optimizing ads and exemplary automatically filling 15 and 30 ad spaces).

Regarding Claim 17, Sherwin further discloses the advertisement space definition further includes an advertisement content restriction, wherein the method includes automatically selecting the advertisement from an advertisement repository that complies with the advertisement content restriction (see Para 54; Para 98-99; such as the automatic selection by the ad management service according to selection rules including restriction according to a specified rotation).

Regarding Claim 22, Sherwin further discloses no advertisements are displayed outside of defined advertisement spaces (see Para 33; the ad is only a video banner, the banner having a specified ad space only).

Regarding Claim 23, Sherwin further discloses access to the video is provided by a different entity or person than an entity or person that provided the advertisement space definition (see Para 93-95; the content provider is different from the service provider).


5.	Claims 7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwin et al (US 2009/0150930), Gargi et al (US 9,078,048), or alternatively, Blasko et al (US 2002/0083444) and Corson et al (US 2013/0060631) as applied in claim 1 above, and further in view of Stern et al (US 2014/0020017).

Regarding Claim 7, Sherwin is silent about the advertisement space definition includes an indication as to whether the advertisement played in the ad space is skippable.
However, in an analogous art, Stern discloses the advertisement space definition includes an indication as to whether the advertisement played in the ad space is skippable (see Para 185).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Sherwin, Gargi or alternatively, Blasko and Corson to disallow a user to skip commercials, in order to maximize profitability of a provider by ensuring greater value for watched advertising.

Regarding Claim 9, Sherwin is silent about the time stamp of the advertisement space is adjusted by a content manager via a mouse click operation on a timeline of the media content.
However, Stern equally discloses the time stamp of the advertisement space is adjusted by a content manager via a mouse click operation on a timeline of the media content (see Para 149). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Sherwin, Gargi or alternatively, Blasko and Corson to include the time stamp of the advertisement space is adjusted by a content manager via a mouse click operation on a timeline of the media content to advantageously provide friendly user interface for convenience of user input.

Regarding Claim 11, Sherwin is silent about the expected revenue value is based on the advertisement length, wherein the expected revenue value is larger for longer advertisement lengths than for shorter advertisement lengths.
However, Stern discloses the expected revenue value is based on the advertisement length, wherein the expected revenue value is larger for longer advertisement lengths than for shorter advertisement lengths (see Para 137, Para 153; such as the ad’s fee is associated with the impression credit, and that the credit is correlated to the length of the ad).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Sherwin, Gargi or alternatively, Blasko and Corson to have higher expected revenue for longer ads, in order to maximize profitability of a provider by ensuring great value for watched advertising. 

Regarding Claim 12, Sherwin is silent about the expected revenue value is larger when the advertisement is not flagged as skippable.
However, Stern teaches the expected revenue value is larger when the advertisement is not flagged as skippable (see Para 185; such as the ad is flagged when it cannot be skipped in order to maximize profit considering ad revenue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Sherwin, Gargi or alternatively, Blasko and Corson to disallow a user to skip commercials for higher expected revenue, in order to maximize profitability of a provider by ensuring greater value for watched advertising.


6.	Claims 8, 14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwin et al (US 2009/0150930), Gargi et al (US 9,078,048), or alternatively, Blasko et al (US 2002/0083444) and Corson et al (US 2013/0060631) as applied in claim 1 above, and further in view of Rowe et al (US 2008/0250448).

Regarding Claim 8, Sherwin is silent about when the advertisement is skippable, the advertisement can be stopped, removed, or bypassed upon user request.
However, Rowe teaches when the advertisement is skippable, the advertisement can be stopped, removed, or bypassed upon user request (see Para 47; such as the commercials can be skipped, a form of bypassing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Sherwin, Gargi or alternatively, Blasko and Corson to allow a user to skip commercials, in order to provide targeted advertising of interest based on logged viewing habits of users.

Regarding Claim 14, Sherwin is silent about the expected revenue value is an expected revenue per view of the video, revenue per thousand displays (CPM), revenue per user action, or revenue per click on the advertisement.
However, Rowe teaches the expected revenue value is an expected revenue per view of the video, revenue per thousand displays (CPM), revenue per user action, or revenue per click on the advertisement (see Para 35, Para 93; such as the cost per view and cost per 1000 views).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Sherwin, Gargi or alternatively, Blasko and Corson to estimate expected revenue values per a specified number of viewings, in order to increase the profitability of providers by providing greater flexibility with different bidding types to advertisers.

Regarding Claim 18, Sherwin is silent about crediting an account after completion of the advertisement.
However, Rowe discloses crediting an account after completion of the advertisement space (see Para 168; such as accounting engine provides prorated billing adjustments based on overall data by an exemplary 40%).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Sherwin, Gargi or alternatively, Blasko and Corson to credit an account after completion of the ad space, in order to provide added convenience to the advertisers by ensuring only charges for viewed advertising are billed.

Regarding Claim 19, Rowe further discloses the account is credited with an amount of money or other form of compensation when a video reaches the time stamp (see Para 168).

Regarding Claim 20, Rowe further discloses the account is credited with an amount of money or other form of compensation when the advertisement is played for its full length (see Para 34-35; Para 168).

Regarding Claim 21, Rowe further discloses the account is credited with a partial view amount of money or other form of compensation when the advertisement is skipped (see Para 34-35; Para 47; Para 168).


7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sherwin et al (US 2009/0150930), Gargi et al (US 9,078,048), or alternatively, Blasko et al (US 2002/0083444) and Corson et al (US 2013/0060631) as applied in claim 1 above, and further in view of Gilley et al (US 2008/0187279).

Regarding Claim 10, Swanson discloses the expected revenue value is based on the time stamp but is silent about the expected revenue value is greater when the time stamp is near a climax of the media content than when the time stamp is near the beginning of the media content or during credits of the media content.
In an analogous art, Gilley discloses the value place on the ad can vary according to the location of the ad in the movie stream and context, read as equivalent of climax time, which is elaborated as having related deep tags; Fig. 9; Para 383 discloses the analytic value of stream location is correlated to deep tags created for the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Sherwin, Gargi or alternatively, Blasko and Corson to include the expected revenue value is greater when the time stamp is near a climax of the media content than when the time stamp is near the beginning of the media content or during credits of the media content in order to maximize the profitability of a provider’s advertising opportunities within movies based on ideal ad insertion points.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-25 have been considered but are moot in view of new grounds of rejection.

Conclusion
9.	Claims 1-25 are rejected.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426